Exhibit 12 CENTERPOINT ENERGY RESOURCES CORP. AND SUBSIDIARIES (An Indirect Wholly Owned Subsidiary of CenterPoint Energy, Inc.) COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (millions of dollars) Year Ended December 31, 2005 2006 2007 (1) 2008 (1) 2009 (1) Net Income $ 193 $ 207 $ 287 $ 343 $ 230 Equity in earnings of unconsolidated affiliates, net of distributions (6 ) (5 ) (13 ) (51 ) (3 ) Income taxes 116 116 173 228 146 Capitalized interest (1 ) (6 ) (12 ) (5 ) (2 ) 302 312 435 515 371 Fixed charges, as defined: Interest expense 176 167 187 206 213 Capitalized interest 1 6 12 5 2 Interest component of rentals charged to operating expense 11 17 14 13 12 Total fixed charges 188 190 213 224 227 Earnings, as defined $ 490 $ 502 $ 648 $ 739 $ 598 Ratio of earnings to fixed charges 2.61 2.64 3.04 3.30 2.63 (1) Excluded from the computation of fixed charges for the years ended December 31, 2007, 2008and 2009 is interest income of $2 million,$1 million and $-0-, respectively, which is included in income tax expense.
